I concur in affirming the judgment on the grounds that there was nothing before the Court to show the materiality of the absent witness. The Constitution gives the accused the right "to have compulsory process for obtaining witnesses in his favor." Obviously, this does not mean the Court is bound to issue compulsory process for anybody the defendant may designate as a witness. Much less does it mean that the cause must be continued for the absence of any one who may be designated as a witness for defendant. There must be a showing that the person wanted is really a witness "infavor" of the defendant — that his testimony would be material to defendant's cause.
CIRCUIT JUDGES GARY, KLUGH, DANTZLER, PRINCE, MEMMINGER, HYDRICK and WILSON concur in the opinions *Page 269 of Messrs. JUSTICES JONES and WOODS for the reasonstherein stated.